Citation Nr: 0708696	
Decision Date: 03/23/07    Archive Date: 04/09/07	

DOCKET NO.  05-17 557A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE


Whether new and material evidence has been submitted 
regarding whether the character of the veteran's discharge 
from the United States Marine Corps in June 1973 is a bar to 
Department of Veterans Affairs (VA) compensation benefits.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from December 1971 to June 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a decision of April 1984, the RO determined that the 
veteran's discharge from military service in June 1973 was 
issued under conditions which barred the payment of VA 
benefits.  The veteran voiced no disagreement with that 
decision, which has now become final.

In the current appeal, the RO has adjudicated the issue of 
whether the character of the veteran's discharge from service 
is a bar to VA compensation benefits on a de novo basis.  
However, despite the determination reached by the RO, the 
Board must first find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously-denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC5-92. 


REMAND

A review of the record in this case fails to document that 
the veteran was ever provided with Veterans Claims Assistance 
Act of 2000 (VCAA) complying notice with respect to his 
claim.  More specifically, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In that decision, the Court held that 
VA must notify a claimant of the evidence and information 
necessary to reopen a previously-denied claim, as well as the 
evidence and information necessary to establish his 
entitlement to the underlying claim for the benefit sought, 
i.e., that his discharge from service did not occur under 
conditions which would bar his entitlement to VA benefits.  
In that case, the Court noted that VA's obligation to provide 
a claimant with notice of what constitutes new and material 
evidence to reopen a claim may be affected by the evidence 
which was of record at the time that the prior claim was 
finally denied.  The Court further stated that the VCAA 
requires, in the context of a claim to reopen, that the 
Secretary look at the bases for the denial in the prior 
decision, and respond with a notice letter which describes 
what evidence would be necessary to substantiate the element 
or elements required to establish the benefit sought which 
were found to be insufficient in the previous denial.

The Board observes that, while in various correspondence, the 
veteran was provided with a description of the requirements 
for establishing service connection, he has yet to be 
provided with a description of the requirements for a so-
called "good" discharge, which is to say, a discharge which 
is not by its nature a bar to VA benefits.  Nor has he been 
provided notice which fully complies with the newly-specified 
criteria regarding new and material evidence noted in Kent, 
supra (i.e., the type of evidence which would be new and 
material based on the reasons for the prior denial).  Such 
notice must be provided to the veteran prior to a final 
adjudication of his current claim.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should review the veteran's 
claims file, and ensure that the veteran 
is sent a corrected VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) which advises the veteran of 
the evidence and information necessary to 
reopen his previously denied claim for 
the benefit sought, and which notifies 
him of the evidence and information 
necessary to establish his entitlement to 
the underlying claim for benefits, that 
is, a discharge which is not a bar to VA 
compensation benefits.  The veteran 
should additionally be advised of what 
constitutes new and material evidence 
sufficient to reopen a previously-denied 
claim in the context of evidence of 
record at the time that the prior claim 
was finally denied.  Finally, the veteran 
should be advised of what evidence would 
be necessary to substantiate the element 
or elements required to establish the 
benefit sought which were found 
insufficient at the time of the prior 
denial, as outlined by the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  The RO should then review the 
veteran's claim regarding whether new and 
material evidence has been submitted 
sufficient to reopen his previously-
denied claim.  Should the benefit sought 
on appeal remain denied, the veteran 
should be provided with a Supplemental 
Statement of the Case (SSOC) and an 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  .  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

